Citation Nr: 9918861	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-35 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from March 1942 to 
November 1945.  He was a prisoner of war of the German 
government from December 1944 to April 1945.  He died in 
April 1994.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for the cause of the 
veteran's death.  

The Board remanded the case in January 1998 for procedural 
and evidentiary development.  The requested development was 
completed, including obtaining the appellant's designation of 
an accredited representative.  Thereafter, the case was 
returned to the Board for continuation of appellate review.


FINDINGS OF FACT

1.  The veteran died in April 1994 from an acute pulmonary 
embolism, respiratory insufficiency and complications of 
surgery involving the sigmoid colon.

2.  At the time of his death, service connection was in effect 
for varicose veins of the left lower extremity, evaluated 40 
percent disabling and for residuals of pleurisy, evaluated 10 
percent disabling.

3.  The acute pulmonary embolism, one of the conditions which 
resulted in the veteran's death, was attributable to service-
connected varicose veins of the left lower extremity.


CONCLUSION OF LAW

A service-connected disability caused the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The death certificate shows that the veteran died on April [redacted] 
1994, at age 75.  It was determined that an acute pulmonary 
embolism was the immediate cause of death.  Respiratory 
insufficiency and complications of surgery involving the 
sigmoid colon were found to be underlying conditions resulting 
in the veteran's death.  An autopsy was not performed.  At the 
time of his death, service connection was in effect for 
varicose veins of the left lower extremity, evaluated 40 
percent disabling and for residuals of pleurisy, evaluated 10 
percent disabling.

Service medical records disclose no colon disorders or 
vascular disorders involving the lungs.  The veteran was 
treated during service for right lower lobe pneumonia.

A VA examination was performed in May 1947.  The diagnoses 
included varicose veins, left leg; and adherent pleura, right.  
On VA examination in August 1985, the diagnoses included 
varicose veins, left, with incompetence of the communicating 
vessels and valves between superficial and deep systems, 
moderate to severe; history of phlebitis, left lower extremity 
in 1975, recovered; and history of pleurisy, serofibrinous and 
obliterative, right in 1945, while a prisoner of war, probably 
secondary to pneumonia, recovered, no evidence of recurrence.

A summary of the veteran's treatment indicates that he was 
admitted to a VA medical facility in March 1994, complaining 
of left groin pain.  At surgery, it was found that he had a 
strangulated hernia with perforation of the sigmoid colon.  
Postoperatively, his condition at first improved, but he later 
developed respiratory failure and an acute pulmonary embolism, 
and expired in April 1994.  Associated with the claims folder 
are detailed clinical records of the terminal period of 
hospitalization.

Received in July 1994 were excerpts from medical publications.  
They describe various disorders of venous circulation and 
indicate a relationship between varicosities and pulmonary 
emboli.

The appellant's appeal to the Board was received in October 
1994.  In her appeal, she argued that the veteran died from a 
pulmonary embolus, brought about by his service-connected 
varicose veins.

A VA examiner reviewed the record and provided a medical 
opinion, dated in January 1998, pursuant to the Board's remand 
order.  The physician remarked that the veteran could develop 
a pulmonary embolism from varicose veins, either acute or 
nonacute, but it was very difficult to say that he developed a 
fatal embolism from service-connected varicose veins when he 
was hospitalized, as he had other multiple medical problems.  
Further, the physician observed that pleurisy did not lend 
assistance to producing death.

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

To establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For the 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

The appellant contends that a pulmonary embolus, a condition 
which brought about the veteran's death, was attributable to 
service-connected varicose veins.  In support of her 
contention, she submitted excerpts from medical literature 
indicating that a pulmonary embolus usually originates from a 
blood clot in a leg affected by deep vein thrombosis; in 
turn, such clotting may be associated with varicosities.  

The Board remanded this case for medical opinion to determine 
what, if any connection, existed between the veteran's 
service-connected disabilities and the conditions which 
resulted in his death.  A VA physician, who reviewed the 
record, observed, on the one hand, that the veteran's 
service-connected varicose veins could have produced a 
pulmonary embolus, which in this case, was the immediate 
condition causing death.  On the other hand, the physician 
went on to state that it was difficult to attribute the 
veteran's fatal embolism, which occurred during the terminal 
hospitalization, to service-connected varicose veins, in view 
of multiple medical conditions.

The VA physician's statement is equivocal and creates some 
uncertainty as to whether or not a pulmonary embolus, the 
immediate cause of the veteran's death, was, in fact, a 
complication of service-connected varicose veins.  However, 
the examiner's statement certainly does not rule out the 
possibility of an etiological relationship between a service-
connected disability and the fatal pulmonary embolism.  

On the evidence now of record, it is at least as likely as 
not that the veteran's fatal pulmonary embolism was 
attributable to a service-connected disability.  Resolving 
the benefit of the doubt in the appellant's favor, a grant of 
service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

